Pettit, C. J.
This was an indictment for selling liquor *22on Sunday, to be drank in the house where sold. The only ground urged for the reversal of the judgment is the supposed insufficiency of the indictment in not alleging that the defendant had or had not a permit; for which omission it is claimed the motion to quash should have prevailed.
A majority of the court feel clear, and hold, that the indictment is good, and that it was not error to overrule the motion to quash it. Crone v. The State, 49 Ind. 538.
The judgment is affirmed, at the costs of the appellant.